Citation Nr: 0638174	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-01 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	National Assn of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for right ear 
hearing loss and assigned a 20 percent evaluation for 
bilateral sensorineural hearing loss.  The veteran, who had 
active service from August 1960 to May 1964, expressed 
disagreement with the initial evaluation assigned for his 
bilateral sensorineural hearing loss and began this appeal.



FINDING OF FACT

1.  Prior to April 14, 2003, the veteran manifested no more 
than Level VI hearing in his right ear and Level VII in his 
left ear.

2.  From April 14, 2003, the veteran manifested no more than 
Level VI hearing in his right ear and Level V in his left 
ear.  



CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent prior to 
April 14, 2003, and to an initial evaluation of 20 percent 
from April 14, 2003, for bilateral sensorineural hearing loss 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, Diagnostic Code 
6100 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2006), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in July 2003.  Further, a letter from the 
RO dated in March 2006 notified the veteran that the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requiring VA to provide notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if an increased rating is awarded.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claim(s).  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield, supra.  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The veteran essentially contends that the current evaluation 
assigned for his hearing loss does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case of the evaluation 
for the veteran's bilateral hearing loss, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In evaluating service-connected hearing loss, disability 
ratings are derived from mechanical application of the rating 
schedule to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through Level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  

The puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  





Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.


The objective results of a September 2001 VA audiological 
evaluation show that the veteran's pure tone thresholds, in 
decibels, are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
60
65
80
68
LEFT
65
60
65
80
68

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 72 percent in the right ear and 66 percent in the 
left ear.  

Applying these results to Table VI, the veteran had Level VI 
hearing in the right ear and Level VII hearing in the left 
ear, resulting in a 30 percent rating, when these results are 
applied to Table VII.  Because the veteran's pure tone 
threshold at each of 1000, 2000, 3000 and 4000 Hertz was at 
least 55 decibels, his hearing acuity may be derived from the 
pure tone averages only, using Tables VIA and VII under 
Section 4.85.  38 C.F.R. § 4.86(a) (exceptional patterns of 
hearing impairment).  Here, the pure tone threshold averages 
of 68 in both ears result in Level V hearing in each ear 
using Table VIA and combine to produce a disability 
evaluation of 20 percent, the veteran's current evaluation.

The objective results of an April 2003 VA audiological 
evaluation show that the veteran's pure tone thresholds, in 
decibels, are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
65
70
85
70
LEFT
60
65
65
80
68

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 82 percent in the right ear and 78 percent in the 
left ear.  

Applying these results to Table VI, the veteran had Level IV 
hearing in the right ear and Level IV hearing in the left 
ear, resulting in a 10 percent rating, when these results are 
applied to Table VII.  The veteran's pure tone threshold at 
1000 through 4000 Hertz was at least 55 decibels, satisfying 
exceptional patterns of impairment under Section 4.86(a).  
Using Tables VIA and VII, the pure tone threshold averages of 
70 and 68 result in Level VI hearing in the right ear and 
Level V in the left ear, combining to produce a disability 
evaluation of 20 percent, the veteran's current evaluation.

The objective results of a January 2005 VA audiological 
evaluation show that the veteran's pure tone thresholds, in 
decibels, are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
60
65
65
61
LEFT
65
60
65
80
68

Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 94 percent in each ear.  

Applying these results to Table VI, the veteran has Level II 
hearing in each ear, resulting in a noncompensable rating, 
when these results are applied to Table VII.  The veteran's 
pure tone threshold at 1000 through 4000 Hertz was at least 
55 decibels, satisfying exceptional patterns of impairment 
under Section 4.86(a).  Using Tables VIA and VII, the pure 
tone threshold averages of 61 and 68 result in Level IV 
hearing in the right ear and Level V in the left ear, 
combining to produce a disability evaluation of 10 percent.

The objective results of a March 2006 VA audiological 
evaluation show that the veteran's pure tone thresholds, in 
decibels, are as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
55
65
65
65
63
LEFT
65
65
65
75
68



Speech audiometry (Maryland CNC) revealed speech recognition 
ability of 92 percent in the right ear and 94 percent in the 
left ear.  

Applying these results to Table VI, the veteran has Level II 
hearing in both ears, resulting in a noncompensable rating, 
when these results are applied to Table VII.  The veteran's 
pure tone threshold at 1000 through 4000 Hertz was at least 
55 decibels, satisfying exceptional patterns of impairment 
under Section 4.86(a).  Using Tables VIA and VII, the pure 
tone threshold averages of 63 and 68 result in Level V 
hearing in both ears, combining to produce a disability 
evaluation of 20 percent, the veteran's current evaluation.

In support of his claim, the veteran submitted the results of 
privately administered audiological examinations dated in 
March 2003, June 2004 and April 2006.  However, the private 
tests reports do not indicate whether a Maryland CNC speech 
discrimination test was administered, a VA requirement.  
38 C.F.R. § 4.85(a).  Further, the March 2003 and June 2004 
results do not reflect puretone readings for 3000 Hertz, 
which are required in determining the puretone average under 
38 C.F.R. § 4.85(d), and none of the private examination 
results clearly reflect puretone averages.  Therefore, the 
Board assigns no probative weight to the private findings.

During the veteran's September 2006 hearing, he testified 
that he is receiving Social Security Administration (SSA) 
benefits for hearing loss, and submitted a copy of a letter 
from SSA reflecting that the agency determined in May 1995 
that the veteran has a hearing disability.  The Secretary has 
the duty to attempt to secure a claimant's SSA records if the 
claimant asserts that such records would be relevant to his 
claim.  See 38 U.S.C. § 5103A (b), (c); Woods v. Gober, 
14 Vet. App. 214, 222 (2000).  SSA records pertinent to the 
agency's May 1995 determination do not appear to be of 
record.  However, because the veteran has not asserted that 
his SSA records are relevant to this claim, VA is under no 
duty to attempt to obtain the records.  In addition records 
dated from 1995 would not serve to demonstrate the veteran's 
current level of hearing disability.

The Board finds that the evidence of record does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Indeed, 
the March 2006 VA examination report expressly states that 
with proper audiological management, the veteran's hearing 
loss does not impose on employment.  In the absence of such 
factors, the Board finds that the criteria for assignment of 
an extraschedular evaluations pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Based on this record, the various audiometric examination 
results of record warrant evaluations ranging from 0 to 30 
percent, with the criteria for a 20 percent evaluation most 
consistently demonstrated.  After consideration of all the 
evidence, the Board finds that the evidence demonstrates that 
prior to the April 2003 VA examination the veteran satisfied 
the criteria for a 30 percent evaluation for his bilateral 
hearing loss, but that as of the date of that examination, 
April 14, 2003, only a 20 percent evaluation was warranted.  

While there is some evidence after the April 2003 VA 
examination that the veteran satisfied the criteria for less 
than a 20 percent evaluation, for example, based on the 
findings of January 2005 VA examination.  However, since the 
findings reported on VA examinations before and after the 
January 2005 VA examination showed findings consistent with a 
20 percent evaluation, the Board finds that a 20 percent 
rating for the veteran's bilateral sensorineural hearing loss 
represents the correct application of the rating schedule to 
the audiometric results as of April 14, 2003.  See 38 C.F.R. 
§§ 4.3, 4.7.







ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 30 percent prior to April 
14, 2003 and to an initial evaluation of 20 percent from 
April 14, 2003, for bilateral sensorineural hearing loss is 
granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


